NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       NOV 20 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

BUDDY WRIGHT AND AMY WRIGHT,                      No.    17-16970

               Plaintiffs-Appellees,              D.C. No. 1:16-cv-01214-JLT
    v.

TEHACHAPI UNIFIED SCHOOL                          MEMORANDUM
DISTRICT,

               Appellant.


                     Appeal from the United States District Court
                         for the Eastern District of California
                   Jennifer L. Thurston, Magistrate Judge, Presiding

                            Submitted November 13, 2018
                               San Francisco, California

Before: FISHER and M. SMITH, Circuit Judges, and BUCKLO,  District Judge.

         Tehachapi Unified School District (“Appellant”) appeals the district court’s

award of attorneys’ fees to Buddy and Amy Wright (“Appellees”), parents of



      This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.


      The panel unanimously concludes that this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).


      The Honorable Elaine E. Bucklo, United States District Judge for the
Northern District of Illinois, sitting by designation.
A.W., who were prevailing parties in an administrative due process hearing

pursuant to the Individuals with Disabilities Education Act (“IDEA”). We have

jurisdiction under 28 U.S.C. § 1291 and affirm.1

      1. The district court did not abuse its discretion by declining to prohibit

attorneys’ fees pursuant to 20 U.S.C. § 1415(i)(3)(D)(i). The record reflects that

Appellees were primarily concerned about A.W.’s dangerous behavior at school,

and the district court correctly concluded that the Administrative Law Judge’s

Order offered comparatively more favorable provisions than Appellant’s May 2015

settlement offer for managing A.W.’s behavior. We deny Appellant’s motion for

judicial notice of extraneous materials submitted in connection with its argument,

but we note that those materials would not alter our analysis.

      2. The district court also did not abuse its discretion in calculating the

amount of Appellees’ fee award. The court carefully examined the evidence and

made downward adjustments to account for block-billing, duplicative work,

clerical tasks, and tasks not directly related to the administrative proceedings at

issue. It reasonably concluded that no additional reductions were necessary to

account for Appellees’ partial success, particularly given that Appellees obtained

the relief that was most important to them.



1
       Because the parties are familiar with the factual and procedural history of
the case, we do not recount it here.

                                           2
      3. Finally, the district court did not abuse its discretion in calculating the

lodestar using hourly rates from the Central District of California. Although courts

ordinarily look to the prevailing market rates in the community where the fee

action was brought, Blum v. Stenson, 465 U.S. 886, 895 (1984), they may look

outside the forum when the relevant community lacks attorneys with “the degree of

experience, expertise, or specialization required to handle properly the case.” Gates

v. Deukmejian, 987 F.2d 1392, 1405 (9th Cir. 1992). Appellant acknowledges that

qualified counsel was unavailable in Appellees’ community, and it offers no

support for the argument that the district court was required to examine the

availability of counsel in other communities within the Eastern District of

California before considering the prevailing rates of the Central District.

      AFFIRMED.




                                           3